       Case 2:21-cv-00018-JRG Document 1 Filed 01/27/21 Page 1 of 41 PageID #: 1




                               UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION


     CASELAS, LLC,

                 Plaintiff                                  Case No. 2:21-cv-_________
                                                                             18


                v.                                          JURY TRIAL DEMANDED


     TEXANA BANK, N.A.,

                 Defendant


                     ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

        Caselas, LLC (“Plaintiff”) hereby files this Original Complaint for Patent Infringement against

Texana Bank, N.A. (“Texana” or “Defendant”), and alleges, upon information and belief, as follows:

                                             THE PARTIES

1.      Caselas, LLC is a limited liability company organized and existing under the laws of the State of

        Florida with its principal place of business at 600 S. Dixie Highway, Suite 605, West Palm Beach,

        Florida 33401.

2.      Upon information and belief, Defendant is a Texas State Financial Institution organized and

        existing under the laws of the State of Texas, with a principal place of business located at 124 East

        Rush, Linden, Texas 75563. Defendant may be served through its registered agent in the State of

        Texas: John R. Rountree, at 111 East Rush, Linden, Texas 75563. On information and belief, in

        its extensive role as a Issuing Bank or Card Issuer, Texana sells, offers to sell, and otherwise

        provides payment cards (including but not limited to credit cards, debit cards, and/or prepaid cards)

        to consumers throughout the State of Texas, including in this judicial District, and introduces such




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                                 1
     Case 2:21-cv-00018-JRG Document 1 Filed 01/27/21 Page 2 of 41 PageID #: 2




      cards via its infringing systems into the stream of commerce knowing and intending that they

      would be extensively used in the State of Texas and in this judicial District. On information and

      belief, Texana specifically targets customers in the State of Texas and in this judicial District.

                                     JURISDICTION AND VENUE

3.    This Court has subject matter jurisdiction over this case under 28 U.S.C. §§ 1331 and 1338.

4.    This Court has personal jurisdiction over Defendant. Defendant has continuous and systematic

      business contacts with the State of Texas. Defendant directly conducts business extensively

      throughout the State of Texas, by distributing, making, using, offering for sale, selling, and

      advertising (including the provision of interactive web pages; the provision and support of payment

      cards; performing the associated payment card services as the Issuing Bank or Card Issuer in the

      payment authorization/settlement paradigm; and further including maintaining physical facilities)

      its services in the State of Texas and in this District. Defendant has purposefully and voluntarily

      made its business services, including the infringing products, systems, and services, available to

      residents of this District and into the stream of commerce with the intention and expectation that

      they will be purchased and/or used by consumers in this District. On information and belief,

      Texana is a provider of payment cards and card services throughout the United States.

5.    On information and belief, Defendant maintains physical brick-and-mortar business locations in

      the State of Texas and within this District, retains employees specifically in this District for the

      purpose of servicing customers in this District, and generates substantial revenues from its business

      activities in this District.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                                 2
     Case 2:21-cv-00018-JRG Document 1 Filed 01/27/21 Page 3 of 41 PageID #: 3




      See https://texanabank.com/locations/.

6.    On information and belief, Texana has a substantial presence in the State of Texas and within this

      District, as exemplified by the LinkedIn Profile Page for Texana, which indicates there are 10

      employees of Texana residing in Texarkana, and another 8 in Longview, plus 24 in the Dallas/Ft.

      Worth metro area.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                            3
     Case 2:21-cv-00018-JRG Document 1 Filed 01/27/21 Page 4 of 41 PageID #: 4




      See Texana LinkedIn Profile Page, at:
      https://www.linkedin.com/company/texanabank/people/.

7.    On information and belief, Texana provides a plurality of financial services, including but not

      limited to providing and supporting payment cards (including but not limited to credit cards, debit

      cards, and/or prepaid cards) as the Issuing Bank or Card Issuer for such cards, to businesses and

      individuals located in the State of Texas and within this District. On information and belief,

      Texana further exercises ownership control over such physical cards via the Terms of Use and/or

      Cardholder Agreements relating to such cards.

8.    Venue is proper in the Eastern District of Texas as to Defendant pursuant to at least 28 U.S.C. §§

      1391(c)(2) and 1400(b). As noted above, Defendant maintains a regular and established business

      presence in this District.

                                        PATENTS-IN-SUIT

9.    Plaintiff is the sole and exclusive owner, by assignment, of U.S. Patent Nos. 7,529,698 (“the ’698

      Patent”); 7,661,585 (“the ’585 Patent”); 9,117,206 (“the ’206 Patent”); 9,117,230 (“the ’230

      Patent”); and 9,715,691 (“the ’691 Patent”) (hereinafter collectively referred to as “the Caselas

      Patents”).


ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             4
      Case 2:21-cv-00018-JRG Document 1 Filed 01/27/21 Page 5 of 41 PageID #: 5




10.    By operation of law, the Caselas Patents were originally issued and exclusively vested to the sole

       named inventor, Raymond Anthony Joao, as of the date of their respective issuances. See 35

       U.S.C. § 261; Schwendimann v. Arkwright Advanced Coating, Inc., 959 F.3d 1065, 1072 (Fed.

       Cir. 2020); Suppes v. Katti, 710 Fed. Appx. 883, 887 (Fed. Cir. 2017); Taylor v. Taylor Made

       Plastics, Inc., 565 Fed. Appx. 888, 889 (Fed. Cir. 2014). Mr. Joao, in a written instrument dated

       March 6, 2012, and filed with the United States Patent and Trademark Office on May 7, 2015 at

       Reel 035604 and Frames 0126-0132, assigned all rights, title, and interest in the Caselas Patents

       to GTJ Ventures, LLC. Thereafter, in a written instrument dated October 23, 2020, GTJ Ventures

       assigned all rights, title, and interest in the Caselas Patents to the Plaintiff, Caselas LLC. As such,

       Plaintiff Caselas LLC has sole and exclusive standing to assert the Caselas Patents and to bring

       these causes of action.

11.    The Caselas Patents are valid, enforceable, and were duly issued in full compliance with Title 35

       of the United States Code.

12.    The inventions described and claimed in the Caselas Patents were invented individually and

       independently by Raymond Anthony Joao.

13.    The Caselas Patents each include numerous claims defining distinct inventions.

14.    The priority date of each of the Caselas Patents is at least as early as January 16, 2001. As of the

       priority date, the inventions as claimed were novel, non-obvious, unconventional, and non-routine.

15.    For example, and as evidence of the stated non-routine aspects of the inventions, during

       prosecution of the ’206 Patent, Primary Examiner Andrew Joseph Rudy specifically and expressly

       considered whether the claims of the ’206 Patent were eligible under 35 USC §101 in view of the

       United States Supreme Court’s decision in Alice. Examiner Rudy affirmatively and expressly

       found that the claims are in fact patent eligible under 35 USC §101 because: (i) all claims are




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                                  5
      Case 2:21-cv-00018-JRG Document 1 Filed 01/27/21 Page 6 of 41 PageID #: 6




       directed to patent-eligible subject matter; (ii) none of the claims are directed to an abstract idea;

       (iii) each of the claims contains an inventive concept; and (iv) there is no preemption of any

       abstract idea or the field of the abstract idea (if any). See Corrected Notice of Allowability, dated

       July 9, 2015.

16.    As further evidence of the stated non-routine aspects of the inventions, during prosecution of the

       ’230 Patent, Primary Examiner Andrew Joseph Rudy specifically and expressly considered

       whether the claims of the ’230 Patent were eligible under 35 USC §101 in view of the United

       States Supreme Court’s decision in Alice. Examiner Rudy affirmatively and expressly found that

       the claims are in fact patent eligible under 35 USC §101 because: (i) all claims are directed to

       patent-eligible subject matter; (ii) none of the claims are directed to an abstract idea; (iii) each of

       the claims contains an inventive concept; and (iv) there is no preemption of any abstract idea or

       the field of the abstract idea (if any). See Corrected Notice of Allowability, dated July 9, 2015.

17.    As further evidence of the stated non-routine aspects of the inventions, during prosecution of the

       ’691 Patent, Primary Examiner Andrew Joseph Rudy specifically and expressly considered

       whether the claims of the ’691 Patent were eligible under 35 USC §101 in view of the United

       States Supreme Court’s decision in Alice. Examiner Rudy affirmatively and expressly found that

       the claims are in fact patent eligible under 35 USC §101 because: (i) all claims are directed to

       patent-eligible subject matter; (ii) none of the claims are directed to an abstract idea; (iii) each of

       the claims contains an inventive concept; and (iv) there is no preemption of any abstract idea or

       the field of the abstract idea (if any). See Notice of Allowability, dated April 10, 2017.

18.    Plaintiff alleges infringement on the part of Defendant of the ’698 Patent, the ’585 Patent, the ’206

       Patent, the ’230 Patent, and the ’691 Patent (collectively as the “Asserted Patents”).




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                                  6
      Case 2:21-cv-00018-JRG Document 1 Filed 01/27/21 Page 7 of 41 PageID #: 7




19.    The ’698 Patent relates generally to methods which include receiving information regarding a

       transaction involving an account, wherein the information regarding the transaction is received by

       a receiver prior to a processing, a completion, a consummation, or a cancellation, of the transaction,

       processing the information regarding the transaction with a processing device using information

       regarding the account, generating a report or a message in response to the processing of the

       information regarding the transaction, wherein the report or the message contains information

       regarding a charge-back regarding a previous transaction involving the account, and transmitting

       the information report to a communication device associated with a merchant, vendor, or provider,

       of a good, product, or service. See Abstract, ’698 Patent.

20.    The ’585 Patent relates generally to apparatuses and methods, which include receiving information

       regarding a transaction involving an individual and involving an account, wherein the information

       regarding the transaction is received by a receiver prior to a processing, a completion, a

       consummation, or a cancellation, of the transaction, processing the information regarding the

       transaction with a processing device, generating a report or a message in response to the processing

       of the information regarding the transaction, wherein the report or the message contains

       information regarding a charge-back regarding a previous transaction involving the individual, and

       transmitting the report or the message to a communication device associated with a merchant,

       vendor, or provider, of a good, product, or service. See Abstract, ’585 Patent.

21.    The ’206 Patent relates generally to apparatuses and methods, which include receiving information

       regarding an individual and information involving an account involved in a transaction, wherein

       the information regarding the individual is received by a receiver prior to a processing, a

       completion, a consummation, or a cancellation, of the transaction, processing the information

       regarding the individual with a processing device, generating a report or a message in response to




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                                 7
      Case 2:21-cv-00018-JRG Document 1 Filed 01/27/21 Page 8 of 41 PageID #: 8




       the processing of the information regarding the individual, wherein the report or the message

       contains information regarding a charge-back regarding a previous transaction involving the

       individual, and transmitting the report or the message to a communication device associated with

       a merchant, vendor, or provider, of a good, product, or service. See Abstract, ’206 Patent.

22.    The ’230 Patent relates generally to apparatuses and methods, which include receiving information

       regarding a transaction involving an individual and involving an account, wherein the information

       regarding the transaction is received by a receiver prior to a processing, a completion, a

       consummation, or a cancellation, of the transaction, processing the information regarding the

       transaction with a processing device, generating a report or a message in response to the processing

       of the information regarding the transaction, wherein the report or the message contains

       information regarding a charge-back regarding a previous transaction involving the individual, and

       transmitting the report or the message to a communication device associated with a merchant,

       vendor, or provider, of a good, product, or service. See Abstract, ’230 Patent.

23.    The ’691 Patent relates generally to apparatuses and methods, which include processing, with a

       processing device, information regarding an account involved in a transaction involving an

       individual, wherein the information regarding the account is received by a receiver, and further

       wherein the information regarding the account is processed prior to a processing, a completion, a

       consummation, or a cancellation, of the transaction, generating, with the processing device, a

       report or a message in response to the processing of the information regarding the account, wherein

       the report or the message contains information regarding a charge-back regarding a previous

       transaction involving the account, and transmitting, with or from a transmitter, the report or the

       message to a communication device associated with a merchant, vendor, or provider, of a good,

       product, or service. See Abstract, ’691 Patent.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                               8
      Case 2:21-cv-00018-JRG Document 1 Filed 01/27/21 Page 9 of 41 PageID #: 9




24.    As noted, the claims of the Asserted Patents have priority to at least January 16, 2001. At that

       time, the use of chargeback data as an integral data point in payment processing was still many

       years away. For example, Visa did not recognize and implement chargeback data into individual

       real-time transaction risk assessments until 2010. Similarly, MasterCard did not recognize and

       implement chargeback data into individual real-time transaction risk assessments until 2015. The

       same is true of payment technology companies such as Intuit and Square, which did not implement

       chargeback data into individual real-time transaction risk assessments until 2009 and 2015,

       respectively. As such, the technological solutions of the Caselas Patents were not well-understood,

       routine, or conventional as of January 2001.

25.    As noted, the claims of the Asserted Patents have priority to at least January 16, 2001. Only years

       later would credit card issuers and payment processors begin to recognize the importance of

       chargebacks in the real-time processing of individual transactions. For example, the Payment Card

       Industry Data Security Standard (“PCI DSS”) was not developed until December 2004. Further,

       the Secure POS Vendor Alliance (“SPVA”) was not created until 2009 by VeriFone, Hypercom,

       and Ingenico.    As such, the technological solutions of the Caselas Patents were not well-

       understood, routine, or conventional as of January 2001.

26.    The claims of the Asserted Patents are not drawn to laws of nature, natural phenomena, or abstract

       ideas. Although the systems and methods claimed in the Asserted Patents are ubiquitous now

       (and, as a result, are widely infringed), the specific combinations of elements, as recited in the

       claims, were not conventional or routine at the time of the invention.

27.    Further, the claims of the Asserted Patents contain inventive concepts which transform the

       underlying non-abstract aspects of the claims into patent-eligible subject matter.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                              9
      Case 2:21-cv-00018-JRG Document 1 Filed 01/27/21 Page 10 of 41 PageID #: 10




28.     Consequently, the claims of the Asserted Patents recite apparatuses and methods resulting in

        improved functionality of the claimed systems and represent technological improvements to the

        operation of computers. The claims of the Asserted Patents provide for more secure transaction

        processing, reduced fraud, reduced chargeback exposure to merchants, reduced costs to merchants

        (including as a result of lower chargeback ratios), reduced opportunity-cost losses to merchants,

        reduced costs of goods for consumers, and more secure transactions involving merchants and non-

        present consumers (such as, for example, online merchants). See, e.g., ’698 Patent at 1:33-2:38.

29.     The claims of the Asserted Patents overcome deficiencies existing in the art as of the date of

        invention, and comprise non-conventional approaches that transform the inventions as claimed

        into substantially more than mere abstract ideas. For example, as of the date of invention,

        “[m]erchants, vendors, or providers, of goods, products, or services, lo[se] millions of dollars each

        year as the result of non-payment of their receivables. Non-payment of receivables can result from

        credit card fraud, charge card fraud, debit card fraud, cyber-shoplifting, charge-backs, bank fraud,

        check fraud, the stopping of issued checks, checks returned for insufficient funds, and other causes

        or activities.” ’698 Patent at 1:33-39. The inventions as claimed overcome these deficiencies in

        the state of the art, and provide substantial cost savings and protections to all parties. As explained,

        as of the date of invention, “many merchants, vendors, or providers, are having their charges or

        receivables challenged, disputed, and/or denied, by dishonest individuals. This has resulted in

        charge-backs to the merchants, vendors, or providers, which entail having a bank or issuer

        associated with the account holder’s or the account owner’s account impose a return of funds.

        Other fees may also be imposed on the respective merchants, vendors, or providers.” Id. at 1:62-

        2:2. Likewise, as of the date of invention, “the respective merchants, vendors, or providers, can

        lose in a number of ways. They lose the funds received, they may not have the goods, products,




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                                   10
      Case 2:21-cv-00018-JRG Document 1 Filed 01/27/21 Page 11 of 41 PageID #: 11




        or services, returned, they may be charged charge-back fees, and/or they can experience

        opportunity costs (i.e. expended employee time and/or company resources) in dealing with the

        disputed charges.” Id. at 2:3-9. As such, the inventions as claimed provide non-conventional

        solutions to the conventional problems of the day because the likelihood of chargeback, and the

        resulting costs and business disruptions to the merchant, are reduced. Id. at 2:35-39.

30.     The inventions as claimed further overcome the deficiencies existing in the art as of the date of

        invention by “prevent[ing] and/or … reduc[ing] the incidence of any one or more of credit card

        fraud, credit account fraud, charge card fraud, charge account fraud, debit card fraud, debit account

        fraud, check fraud, checking account fraud, and/or cyber-shoplifting.”             As explained, the

        inventions as claimed overcome these deficiencies by “provid[ing] an apparatus and method for

        providing transaction history information, account history information, and/or charge-back

        information which can be utilized by a merchant, vendor, or other entity, in processing, and/or in

        assessing the processing of, a transaction.” Id. at 2:39-48. As such, the inventions as claimed

        provide non-conventional solutions to the conventional problems of the day because the incidents

        of fraud are reduced by the use of chargeback information in the processing of transactions.

31.     The inventions as claimed further overcome the deficiencies existing in the art as of the date of

        invention by providing methods and apparatuses for processing entities to assess “whether or not

        it should fulfill an order relating to a transaction.” As explained, the inventions as claimed

        overcome prior deficiencies in this regard by “process[ing] information regarding past denials of

        liability or responsibility regarding a transaction, past charge-back activity involving any one or

        more of a credit card, a credit account, a charge card, a charge account, a debit card, a debit account,

        or a checking account.” Id. at 2:61-3:3. As such, the inventions as claimed provide non-

        conventional solutions to the conventional problems of the day because the incidents of fulfilling




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                                   11
      Case 2:21-cv-00018-JRG Document 1 Filed 01/27/21 Page 12 of 41 PageID #: 12




        fraudulent or potential chargeback transactions are reduced on the front end, based on past

        chargeback activity (among others).

32.     The inventions as claimed further overcome the deficiencies existing in the art as of the date of

        invention by providing methods and apparatuses for use in all types of transactions, including

        “face-to-face transactions, non-face-to-face transactions, telephone transactions, on-line

        transactions, mail order transactions, and/or in any other non-cash transactions.” Id. at 3:4-12. As

        such, the inventions as claimed provide non-conventional solutions to the conventional problems

        of the day by providing a solution for non-cash and non-face-to-face transactions (including online

        transactions), among others. Among other advancements, the inventions as claimed provided

        nonconventional solutions to online transaction processing, which was deficient at the time.

33.     The inventions as claimed further overcome the deficiencies existing in the art as of the date of

        invention by providing methods and apparatuses useful by “a merchant, vendor, or other entity, in

        order to assess an individual's or an entity's past transaction history, account history, or charge-

        back history, in order to determine if the individual or entity has had a history of, or could be a risk

        in, denying being party to a transaction involving a credit card, a credit account, a charge card, a

        charge account, a debit card, a debit account, or a checking account, disputing a transaction a

        involving credit card, a credit account, a charge card, a charge account, a debit card, a debit

        account, passing or attempting to pass a bad check, stopping payment of an issued check, and/or

        in other ways attempting to defraud or otherwise obtain goods, products, or services, without

        paying for same, shopping same, and/or cyber-shoplifting same.” Id. at 3:13-35. As such, the

        inventions as claimed provide non-conventional solutions to the conventional problems of the day

        by providing a solution for payment processors as a safeguard against future or potential

        chargebacks. Among other advancements, the inventions as claimed provided nonconventional




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                                   12
      Case 2:21-cv-00018-JRG Document 1 Filed 01/27/21 Page 13 of 41 PageID #: 13




        solutions, which included a consideration of historical chargebacks or fraud by the individual

        associated with the transaction. The inventive solution further provides for fraud and chargeback

        assessment “during a transaction authorization process,” which was unconventional at the time.

        Id. at 3:35-42.

34.     The inventions as claimed further overcome the deficiencies existing in the art as of the date of

        invention by providing for an unconventional “central processing computer,” which performs a

        number of specific inventive aspects of the solution. As such, the claimed “central processing

        computer” does not merely comprise standard conventional hardware and software; rather, as

        claimed, it advances the functionality of the computer as a useful tool in the electronic processing

        of payments and the prevention of fraud.

35.     The inventions as claimed provide multiple inventive technical solutions to the technological

        problems of the time associated with chargeback and electronic payment fraud. Among those

        technological solutions are: (i) providing transaction history information, account history

        information, and/or charge-back information, which can be utilized by a merchant, vendor, or other

        entity, in processing, and/or in assessing the processing of, a transaction; (ii) providing transaction

        history information, account history information, and/or charge-back information, which can be

        utilized in order to prevent and/or in order to reduce the incidence of any one or more of credit

        card fraud, credit account fraud, charge card fraud, charge account fraud, debit card fraud, debit

        account fraud, check fraud, checking account fraud, or cyber-shoplifting; (iii) providing

        transaction history information, account history information, and/or charge-back information,

        which can be utilized in order to process information regarding fraudulent use of any one or more

        of credit cards, credit accounts, charge cards, charge accounts, debit cards, debit accounts,

        electronic money accounts, automated teller machines, checks, or checking accounts; (iv)




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                                  13
   Case 2:21-cv-00018-JRG Document 1 Filed 01/27/21 Page 14 of 41 PageID #: 14




     providing transaction history information, account history information, and/or charge-back

     information, which can be utilized in order to process information regarding checks returned due

     to insufficient funds and checks for which stop payment orders have been made; (v) providing

     transaction history information, account history information, and/or charge-back information

     which can be utilized to process information regarding disputes and/or denial of payment

     assertions made in conjunction with any one or more of credit cards, credit accounts, charge cards,

     charge accounts, debit cards, debit accounts, electronic money accounts, checks, or checking

     accounts; (vi) providing transaction history information, account history information, and/or

     charge-back information, which can be utilized in order to process information regarding past

     denials of liability or responsibility regarding a transaction; (vii) providing transaction history

     information, account history information, and/or charge-back information, which can be utilized

     in order to perform risk management assessments regarding a transaction; (viii) providing

     transaction history information, account history information, and/or charge-back information,

     which can be utilized in face-to-face transactions, non-face-to-face transactions, telephone

     transactions, on-line transactions, mail order transactions, or in any other transactions; (ix)

     providing transaction history information, account history information, and/or charge-back

     information, which can provide information at any time during, prior to, and/or subsequent to, a

     transaction; (x) providing transaction history information, account history information, and/or

     charge-back information, which can be utilized to allow a merchant, vendor, or provider, of goods,

     products, and/or services, to process information regarding a counterpart or counterparty to a

     transaction in order to determine if the counterpart or counterparty could be a risk, could be a credit

     risk, or might not fulfill payment obligations relating to a transaction; (xi) providing transaction

     history information, account history information, and/or charge-back information, which can be




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                               14
   Case 2:21-cv-00018-JRG Document 1 Filed 01/27/21 Page 15 of 41 PageID #: 15




     utilized during a transaction, during a transaction authorization process, subsequent to a

     transaction, subsequent to a transaction authorization process, prior to an order fulfillment process,

     or during an order fulfillment process; (xi) providing transaction history information, account

     history information, and/or charge-back information, which can be utilized on, over, or on

     conjunction with, any communication network or system; (xii) providing transaction history

     information, account history information, and/or charge-back information, which can be utilized

     on, over, or in conjunction with, any one or more of a telephone network, a telecommunication

     network, a digital communication network, a satellite communication network, a wireless

     communication network, a personal communication services network, a broadband

     communication network, or a bluetooth communication network; (xiii) providing transaction

     history information, account history information, and/or charge-back information, which can be

     utilized on, over, or in conjunction with the Internet and/or the World Wide Web; (xiv) providing

     transaction history information, account history information, and/or charge-back information,

     which can be utilized on, over, or in conjunction with a wireless communication network; (xv)

     providing transaction history information, account history information, and/or charge-back

     information, which can be utilized in order to provide information to a merchant, vendor, or

     provider, regarding charge-backs, stopping of payments, and/or failures to make payments, which

     have occurred in an account of an individual or entity; (xvi) providing transaction history

     information, account history information, and/or charge-back information, which can provide

     detailed information to a merchant regarding an account transaction or subsequent activities; (xvii)

     providing transaction history information, account history information, and/or charge-back

     information, which can be utilized in order to provide transaction history information, account

     history information, and/or charge-back information, during a transaction authorization process,




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                              15
      Case 2:21-cv-00018-JRG Document 1 Filed 01/27/21 Page 16 of 41 PageID #: 16




        prior to an transaction authorization process, subsequent to transaction authorization process, or

        prior to a goods, products, and/or services, shipment or delivery; (xviii) providing transaction

        history information, account history information, and/or charge-back information, which can

        utilize intelligent agents, software agents, or mobile agents; and (xix) providing transaction history

        information, account history information, and/or charge-back information, which can be

        programmed to be self-activating or activated automatically. Id. at 5:52-7:61. Each of the

        foregoing represent non-routine and unconventional technological solutions to the deficiencies in

        the art relating to chargeback and electronic payment fraud; thus, the inventions as claimed capture

        inventive concepts that transform the inventions into substantially more than the mere practice of

        electronic payment processing.

36.     As noted above, during prosecution of each of the ’206 Patent, the ’230 Patent, and the ’691 Patent,

        the Primary Patent Examiner specifically considered whether the claims at issue were eligible

        under 35 USC §101 in view of the United States Supreme Court’s decision in Alice. In each

        instance, after due consideration, the Primary Patent Examiner expressly found that the claims are

        in fact patent eligible under 35 USC §101 because: (i) all claims are directed to patent-eligible

        subject matter; (ii) none of the claims are directed to an abstract idea; (iii) each of the claims

        contains an inventive concept; and (iv) there is no preemption of any abstract idea or the field of

        the abstract idea (if any). The Primary Patent Examiner was, in each instance, correct. For these

        same reasons, all of the claims of the Asserted Patents are patent-eligible.

37.     The ’698 Patent was examined by Primary United States Patent Examiner Andrew Joseph Rudy.

        During the examination of the ’698 Patent, the United States Patent Examiner searched for prior

        art in the following US Classifications: 705/30; 705/35; and 455/406.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                                 16
      Case 2:21-cv-00018-JRG Document 1 Filed 01/27/21 Page 17 of 41 PageID #: 17




38.     After conducting a search for prior art during the examination of the ’698 Patent, the United States

        Patent Examiner identified and cited the following as the most relevant prior art references found

        during the search: (i) US4774664A; (ii) US5010485A; (iii) US5892900A; (iv) US5920847A; (v)

        US6047270A; (vi) US6115690A; (viii) US6128602A; (ix) US6230145B1; (x) US6283761B1; (xi)

        US6381587B1; (xii) US6408284B1; (xiii) US6449599B1; (xiv) US6606602B1; (xv)

        US6754640B2; (xvi) US6837789B2; (xvii) US6856970B1; (xviii) US6879965B2; (xix)

        US7039389B2; (xx) US7096003B2; (xxi) US7236950B2; (xxii) US5691524A; (xxiii)

        US5237159A; (xxiv) US5826241A; (xxv) US5783808A; (xxvi) US20030040962A1; (xxvii)

        US6370521B1; (xxviii) US6341270B1; (xxix) US6473794B1; (xxx) US7249055B1; (xxxi)

        US7962407B2; (xxxii) US7962408B2; (xxxiii) US8458086B2; (xxxiv) US7877325B2; (xxxv)

        US7996307B2; (xxxvi) US7979349B2; (xxxvii) US7962406B2; (xxxviii) US7716077B1; (xxxix)

        US7130807B1; (xl) US6671818B1; (xli) US8032409B1; (xlii) US6763334B1; (xliii)

        US7865414B2; (xliv) AU4347301A; (xlv) JP2001256318A; (xlvi) US7529698B2; (xlvii)

        US8428332B1; (xlviii) US20040167863A1; (xlix) GB2466676A; and (l) US8437528B1.

39.     After giving full proper credit to the prior art and having conducted a thorough search for all

        relevant art and having fully considered the most relevant art known at the time, the United States

        Patent Examiner allowed all of the claims of the ’698 Patent to issue. In so doing, it is presumed

        that Examiner Rudy used his knowledge of the art when examining the claims. K/S Himpp v.

        Hear-Wear Techs., LLC, 751 F.3d 1362, 1369 (Fed. Cir. 2014). It is further presumed that

        Examiner Rudy has experience in the field of the invention, and that the Examiner properly acted

        in accordance with a person of ordinary skill. In re Sang Su Lee, 277 F.3d 1338, 1345 (Fed. Cir.

        2002). In view of the foregoing, the claims of the ’698 Patent are novel and non-obvious, including

        over all non-cited art which is merely cumulative with the referenced and cited prior art. Likewise,




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                               17
      Case 2:21-cv-00018-JRG Document 1 Filed 01/27/21 Page 18 of 41 PageID #: 18




        the claims of the ’698 Patent are novel and non-obvious, including over all non-cited

        contemporaneous state of the art systems and methods, all of which would have been known to a

        person of ordinary skill in the art, and which were therefore presumptively also known and

        considered by Examiner Rudy.

40.     The ’698 Patent is a pioneering patent, and has been cited as relevant prior art in over 275

        subsequent United States Patent Applications, including Applications Assigned to such payment

        processing technology leaders as Novell, Experian, PNC Group, First Data, Visa, American

        Express, Capital One, Fiserv, LexisNexis Risk Solutions, Palantir, Square, and MasterCard.

41.     The ’585 Patent was examined by Primary United States Patent Examiner Andrew Joseph Rudy.

        During the examination of the ’585 Patent, the United States Patent Examiner searched for prior

        art in the following US Classifications: 235/376, 705/30, 35.

42.     After conducting a search for prior art during the examination of the ’585 Patent, the United States

        Patent Examiner identified and cited the following as the most relevant prior art references found

        during the search: (i) US5532464A; (ii) US5691524A; (iii) US5783808A; (iv) US6230145B1; (v)

        US7529698B2; (vi) US4774664A; (vii) US5010485A; (viii) US6283761B1; (ix) US5465206B1;

        (x) US5920847A; (xi) US5826241A; (xii) US5715314A; (xiii) US7096003B2; (xiv)

        US5903830A; (xv) US5892900A; (xvi) WO1998044442A1; (xvii) US20030040962A1; (xviii)

        US6128602A;      (xix)   US6115690A;      (xx)     US6606602B1;      (xxi)   US6370521B1;     (xxii)

        US7236950B2; (xxiii) US6341270B1; (xxiv) US6473794B1; (xxv) US7249055B1; (xxvi)

        US7962407B2; (xxvii) US7962408B2; (xxviii) US8458086B2; (xxix) US7877325B2; (xxx)

        US7996307B2; (xxxi) US7979349B2; (xxxii) US7962406B2; (xxxiii) US7716077B1; (xxxiv)

        US7130807B1; (xxxv) US6671818B1; (xxxvi) US8032409B1; (xxxvii) US6763334B1; (xxxviii)

        US6535726B1;      (xxxix)   US7865414B2;         (xl)   TW550477B;     (xli) AU4347301A;      (xlii)




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                               18
      Case 2:21-cv-00018-JRG Document 1 Filed 01/27/21 Page 19 of 41 PageID #: 19




        JP2001256318A; (xliii) AU5323101A; (xliv) US6856970B1; (xlv) US6754640B2; (xlvi)

        US8428332B1; (xlvii) US20040167863A1; (xlviii) GB2466676A; and (xlix) US8437528B1.

43.     After giving full proper credit to the prior art and having conducted a thorough search for all

        relevant art and having fully considered the most relevant art known at the time, the United States

        Patent Examiner allowed all of the claims of the ’585 Patent to issue. In so doing, it is presumed

        that Examiner Rudy used his knowledge of the art when examining the claims. K/S Himpp v.

        Hear-Wear Techs., LLC, 751 F.3d 1362, 1369 (Fed. Cir. 2014). It is further presumed that

        Examiner Rudy has experience in the field of the invention, and that the Examiner properly acted

        in accordance with a person of ordinary skill. In re Sang Su Lee, 277 F.3d 1338, 1345 (Fed. Cir.

        2002). In view of the foregoing, the claims of the ’585 Patent are novel and non-obvious, including

        over all non-cited art which is merely cumulative with the referenced and cited prior art. Likewise,

        the claims of the ’585 Patent are novel and non-obvious, including over all non-cited

        contemporaneous state of the art systems and methods, all of which would have been known to a

        person of ordinary skill in the art, and which were therefore presumptively also known and

        considered by Examiner Rudy.

44.     The ’585 Patent is a pioneering patent, and has been cited as relevant prior art in over 275

        subsequent United States Patent Applications, including Applications Assigned to such payment

        processing technology leaders as Novell, PNC Group, LexisNexis Risk Solutions, American

        Express, First Data, Experian, Visa, Capital One, Palantir, Fiserv, Square, and MasterCard.

45.     The ’206 Patent was examined by Primary United States Patent Examiner Andrew Joseph Rudy.

        During the examination of the ’206 Patent, the United States Patent Examiner searched for prior

        art in the following US Classifications: 235/376, 383, 385, 379, 380, 375, 705/30, 35, 28, 34, 1.1,

        37, 38, 39, 705/330, 44, 709/217, 223, 229, 204, 224.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                               19
      Case 2:21-cv-00018-JRG Document 1 Filed 01/27/21 Page 20 of 41 PageID #: 20




46.     After conducting a search for prior art during the examination of the ’206 Patent, the United States

        Patent Examiner identified and cited the following as the most relevant prior art references found

        during the search: (i) US6185576B1; (ii) US6230145B1; (iii) US7529698B2; (iv) US7599853B2;

        (v) US8024238B2; (vi) US8069256B2; (vii) US8170928B2; (viii) US8204824B2; (ix)

        US8437528B1; (x) US8458086B2; (xi) US8655046B1; and (xii) US8706577B2.

47.     After giving full proper credit to the prior art and having conducted a thorough search for all

        relevant art and having fully considered the most relevant art known at the time, the United States

        Patent Examiner allowed all of the claims of the ’206 Patent to issue. In so doing, it is presumed

        that Examiner Rudy used his knowledge of the art when examining the claims. K/S Himpp v.

        Hear-Wear Techs., LLC, 751 F.3d 1362, 1369 (Fed. Cir. 2014). It is further presumed that

        Examiner Rudy has experience in the field of the invention, and that the Examiner properly acted

        in accordance with a person of ordinary skill. In re Sang Su Lee, 277 F.3d 1338, 1345 (Fed. Cir.

        2002). In view of the foregoing, the claims of the ’206 Patent are novel and non-obvious, including

        over all non-cited art which is merely cumulative with the referenced and cited prior art. Likewise,

        the claims of the ’206 Patent are novel and non-obvious, including over all non-cited

        contemporaneous state of the art systems and methods, all of which would have been known to a

        person of ordinary skill in the art, and which were therefore presumptively also known and

        considered by Examiner Rudy.

48.     The ’206 Patent is a foundational patent, having been cited as relevant prior art to inventions

        patented by Bank of America.

49.     The ’230 Patent was examined by Primary United States Patent Examiner Andrew Joseph Rudy.

        During the examination of the ’230 Patent, the United States Patent Examiner searched for prior




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                               20
      Case 2:21-cv-00018-JRG Document 1 Filed 01/27/21 Page 21 of 41 PageID #: 21




        art in the following US Classifications: 235/376, 379, 380, 383, 375, 455/406, 455/414.1, 705/30,

        35, 37, 38, 39, 44, 80, 705/7.12, 7.35, 1.1, 36, 330, 204, 217, 223, 705/224.

50.     After conducting a search for prior art during the examination of the ’230 Patent, the United States

        Patent Examiner identified and cited the following as the most relevant prior art references found

        during the search: (i) US5826241A; (ii) US5878337A; (iii) US6230145B1; (iv) US6341270B1;

        (v) US6370521B1; (vi) US6473794B1; (vii) US6671818B1; (viii) US7096003B2; (ix)

        US7130807B1; (x) US7184986B2; (xi) US7249055B1; (xii) US7599853B2; (xiii) US7627531B2;

        (xiv) US7661585B2; (xv) US7716077B1; (xvi) US7840437B2; (xvii) US7865414B2; (xviii)

        US7877325B2; (xix) US7962407B2; (xx) US7962406B2; (xxi) US7962408B2; (xxii)

        US7979349B2; (xxiii) US7996307B2; (xxiv) US8032409B1; (xxv) US8170928B2; (xxvi)

        US8437528B1; (xxvii) US8458086B2; (xxviii) US8655046B1; (xxix) US8706577B2; (xxx)

        US4774664A; (xxxi) US5010485A; (xxxii) US5691524A; (xxxiii) US5237159A; (xxxiv)

        US6283761B1; (xxxv) US5465206B1; (xxxvi) US5920847A; (xxxvii) US5715314A; (xxxviii)

        US5783808A; (xxxix) US5892900A; (xl) WO1998044442A1; (xli) US6128602A; (xlii)

        US6115690A; (xliii) US6606602B1; (xliv) US7236950B2; (xlv) US6535726B1; (xlvi)

        TW550477B; (xlvii) AU5323101A; (xlviii) US6856970B1; and (xlix) US6754640B2.

51.     After giving full proper credit to the prior art and having conducted a thorough search for all

        relevant art and having fully considered the most relevant art known at the time, the United States

        Patent Examiner allowed all of the claims of the ’230 Patent to issue. In so doing, it is presumed

        that Examiner Rudy used his knowledge of the art when examining the claims. K/S Himpp v.

        Hear-Wear Techs., LLC, 751 F.3d 1362, 1369 (Fed. Cir. 2014). It is further presumed that

        Examiner Rudy has experience in the field of the invention, and that the Examiner properly acted

        in accordance with a person of ordinary skill. In re Sang Su Lee, 277 F.3d 1338, 1345 (Fed. Cir.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                               21
      Case 2:21-cv-00018-JRG Document 1 Filed 01/27/21 Page 22 of 41 PageID #: 22




        2002). In view of the foregoing, the claims of the ’230 Patent are novel and non-obvious, including

        over all non-cited art which is merely cumulative with the referenced and cited prior art. Likewise,

        the claims of the ’230 Patent are novel and non-obvious, including over all non-cited

        contemporaneous state of the art systems and methods, all of which would have been known to a

        person of ordinary skill in the art, and which were therefore presumptively also known and

        considered by Examiner Rudy.

52.     The ’230 Patent is a pioneering patent, and has been cited as relevant prior art in over 275

        subsequent United States Patent Applications, including Applications Assigned to such payment

        processing technology leaders as American Express, PNC Financial Group, First Data, Experian,

        American Express, Capital One, Visa, Fiserv, Palantir, LexisNexis Risk Solutions, Square, and

        MasterCard.

53.     The ’691 Patent was examined by Primary United States Patent Examiner Andrew Joseph Rudy.

        During the examination of the ’691 Patent, the United States Patent Examiner searched for prior

        art in the following US Classifications: 705/30, 35, 28, 34, 44, 26.1, 235/376, 235/379, 380, 383,

        385, 709/217, 223, 709/229, 204.

54.     After conducting a search for prior art during the examination of the ’691 Patent, the United States

        Patent Examiner identified and cited the following as the most relevant prior art references found

        during the search: (i) US6185576B1; (ii) US7529698B2; (iii) US7599853B2; (iv) US8024238B2;

        (v) US8069256B2; (vi) US8170928B2; (vii) US8204824B2; (viii) US8428332B1; (ix)

        US8437528B1; (x) US8706577B2; and (xi) US8944234B1.

55.     After giving full proper credit to the prior art and having conducted a thorough search for all

        relevant art and having fully considered the most relevant art known at the time, the United States

        Patent Examiner allowed all of the claims of the ’691 Patent to issue. In so doing, it is presumed




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                               22
      Case 2:21-cv-00018-JRG Document 1 Filed 01/27/21 Page 23 of 41 PageID #: 23




        that Examiner Rudy used his knowledge of the art when examining the claims. K/S Himpp v.

        Hear-Wear Techs., LLC, 751 F.3d 1362, 1369 (Fed. Cir. 2014). It is further presumed that

        Examiner Rudy has experience in the field of the invention, and that the Examiner properly acted

        in accordance with a person of ordinary skill. In re Sang Su Lee, 277 F.3d 1338, 1345 (Fed. Cir.

        2002). In view of the foregoing, the claims of the ’691 Patent are novel and non-obvious, including

        over all non-cited art which is merely cumulative with the referenced and cited prior art. Likewise,

        the claims of the ’691 Patent are novel and non-obvious, including over all non-cited

        contemporaneous state of the art systems and methods, all of which would have been known to a

        person of ordinary skill in the art, and which were therefore presumptively also known and

        considered by Examiner Rudy.

56.     The ’691 Patent is a pioneering patent, and has been cited as relevant prior art in over 20

        subsequent United States Patent Applications, including Applications Assigned to such payment

        processing technology leaders as Moda Solutions, Bank of America, Western Union, MoneyGram,

        and MasterCard.

57.     The claims of the Asserted Patents were all properly issued, and are valid and enforceable for the

        respective terms of their statutory life through expiration, and are enforceable for purposes of

        seeking damages for past infringement even post-expiration. See, e.g., Genetics Institute, LLC v.

        Novartis Vaccines and Diagnostics, Inc., 655 F.3d 1291, 1299 (Fed. Cir. 2011) (“[A]n expired

        patent is not viewed as having ‘never existed.’ Much to the contrary, a patent does have value

        beyond its expiration date. For example, an expired patent may form the basis of an action for

        past damages subject to the six-year limitation under 35 U.S.C. § 286”) (internal citations omitted).

58.     The expiration dates of the Caselas Patents are at least the following: the ’698 Patent expires no

        earlier than November 5, 2024; the ’585 Patent expired on March 19, 2018 due to nonpayment of




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                                23
      Case 2:21-cv-00018-JRG Document 1 Filed 01/27/21 Page 24 of 41 PageID #: 24




        maintenance fees; the ’206 Patent expired on September 30, 2019 due to nonpayment of

        maintenance fees; the ’230 Patent expired on September 30, 2019 due to nonpayment of

        maintenance fees; and the ’691 Patent expires no earlier than August 29, 2022.

                              THE ACCUSED INSTRUMENTALITIES

59.     Upon information and belief, Defendant makes, sells, advertises, offers for sale, uses, or otherwise

        provides payment cards (including but not limited to credit cards, debit cards, and/or prepaid cards)

        and performs the associated payment card services for such cards as the Issuing Bank or Card

        Issuer in the payment authorization/settlement paradigm, to and for the benefit of card account

        holders in the United States. On information and belief, the payment card servicing (as the Issuing

        Bank or Card Issuer) provided by Texana comprises a nationwide network of servers, hardware,

        software (including software-as-a-service, or SaaS), and a collection of related and/or linked web

        pages and electronic communications interfaces and channels for performing payment card

        processing and authorization. On information and belief, the Texana system comprises an

        apparatus with multiple interconnected infrastructures that infringe the Asserted Patents. On

        information and belief, the Texana system comprises receivers, processing devices, and

        transmitters which collectively operate to interact with merchants, payment gateways, payment

        processors, and card networks to process and authorize (or decline) electronic payment

        transactions throughout the United States. On information and belief, the payment card services

        (including services in its role as Issuing Bank or Card Issuer) offered by Texana are marketed as

        Texana Business, Texana Personal Visa, and Texana Debit. Collectively, all of the foregoing

        comprises the “Accused Instrumentalities.”




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                                24
   Case 2:21-cv-00018-JRG Document 1 Filed 01/27/21 Page 25 of 41 PageID #: 25




     See https://texanabank.com/business/business-services/credit-cards/.




     See https://texanabank.com/personal/other-services/debit-cards/.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                       25
      Case 2:21-cv-00018-JRG Document 1 Filed 01/27/21 Page 26 of 41 PageID #: 26




        See https://texanabank.com/.

60.     On information and belief, the Accused Instrumentalities perform a number of critical functions

        in the overall electronic payment paradigm, including but not limited to: interfacing with payment

        gateways to receive information regarding transactions, interfacing with merchants, card networks,

        and payment processors to facilitate processing and transaction authorization, interfacing with

        acquiring banks, applying transaction security measures, and safeguarding against fraud. See, e.g.,

        https://chargebacks911.com/knowledge-base/guidelines-for-internet-processing/;        see    also:

        https://en.wikipedia.org/wiki/Issuing_bank; see also: https://blog.2checkout.com/how-does-the-

        payment-processing-industry-work/; and https://chargebacks911.com/the-issuing-bank/#:~:text=

        An%20issuer%E2%80%94sometimes%20called%20the,initiate%20purchases%20using%20pay

        ment%20cards.

61.     On information and belief, Texana conforms to the 2008 Guidance on Payment Processor

        Relationships, which was issued by the Federal Deposit Insurance Corporation (FDIC), and which




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                              26
      Case 2:21-cv-00018-JRG Document 1 Filed 01/27/21 Page 27 of 41 PageID #: 27




        pertains, in part, to Risk Control measures. On information and belief, adherence to such Guidance

        on the part of Texana is embodied in the Accused Instrumentalities.

62.     On information and belief, Texana conforms to the Payment Card Industry Data Security

        Standards (or PCI DSS), which were promulgated beginning in 2006. On information and belief,

        adherence to such Standard on the part of Texana is embodied in the Accused Instrumentalities.

63.     On information and belief, Texana subscribes to, and utilizes as part of the Accused

        Instrumentalities and its provision of electronic payment processing and/or merchant services to

        customers, one or both of Ethoca Alerts (offered by Ethoca, Inc.) and/or Verifi Alerts (a Visa

        product).     See, e.g., https://usa.visa.com/dam/VCOM/global/support-legal/documents/card-

        acceptance-guidelines-visa-merchants.pdf;                            see                        also:

        https://www.chargebackgurus.com/blog/what-you-need-to-know-about-ethoca-chargeback-

        alerts; and https://www.ethoca.com/ethoca-alerts-for-merchants.

64.     On information and belief, the Accused Instrumentalities generate, maintain, store, and/or utilize,

        certain data concerning financial accounts, financial account holders, and/or account holder

        transactional information. On information and belief, among such data is data relating to historical

        chargeback events and/or historical transactions associated with either the individual account

        holder and/or the account. On information and belief, such data comprises all or part of “Account

        Profile Data” for a given account and/or account holder, and is generated, maintained, stored,

        and/or utilized by the Accused Instrumentalities to develop, inter alia, Risk Indicators and the like.

        Further, or in the alternative, the Accused Instrumentalities are provided Account Profile Data

        (including but not limited to data relating to historical chargeback events and/or historical

        transactions associated with either the individual account holder and/or the account) during

        processing from one or more of a Card Network, a Payment Processor, and/or an Acquiring Bank




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                                 27
      Case 2:21-cv-00018-JRG Document 1 Filed 01/27/21 Page 28 of 41 PageID #: 28




        See, e.g., U.S. Patent No. 10,504,122 to MasterCard International; see also U.S. Patent No.

        8,857,710 to Intuit, Inc.; see also U.S. Patent No. 8,600,855 to Visa International. On information

        and belief, the foregoing data is integral to the algorithms utilized by the Accused Instrumentalities

        to carry out electronic payment processing and authorizations.

                                              COUNT I
                               Infringement of U.S. Patent No. 7,529,698

65.     Plaintiff incorporates the above paragraphs by reference.

66.     Defendant has been on actual notice of the ’698 Patent at least as early as the date it received

        service of this Original Complaint.

67.     Upon information and belief, Defendant owns and controls the operation of the Accused

        Instrumentalities and generates substantial financial revenues therefrom.

68.     Upon information and belief, Defendant has directly infringed and continues to directly infringe

        at least Claim 20 of the ’698 Patent by making, using, importing, selling, and/or, offering for sale

        the Accused Instrumentalities.

69.     The Accused Instrumentalities comprise an apparatus for providing payment card services

        (including services as the Issuing Bank or Card Issuer during processing and transaction

        authorization) to and for the benefit of merchants and consumers in the United States. On

        information and belief, the infringing apparatus comprises a nationwide network of servers,

        hardware, software, and a collection of related and/or linked web pages and electronic

        communications interfaces and channels for performing electronic payment processing and

        authorization. On information and belief, the Accused Instrumentalities comprise a receiver for

        receiving information regarding a transaction involving an account, wherein the information

        regarding the transaction is received by the receiver prior to a processing, a completion, a

        consummation, or a cancellation, of the transaction.             More specifically, the Accused



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                                 28
      Case 2:21-cv-00018-JRG Document 1 Filed 01/27/21 Page 29 of 41 PageID #: 29




        Instrumentalities are configured such that information regarding specific individual transactions

        (such as, for example, Point-of-Sale Credit/Debit Transactions or Online Electronic Transactions)

        is delivered (via, for example: the Internet; via a dial-up connection from a merchant; via a

        Payment Gateway such as are provided by FIS, Ingenico, Square, or PayPal; or via a Payment

        Processor such as Fiserv, FIS, or Elavon) to the apparatus of the Accused Instrumentalities. On

        information and belief, such information comprises merchant information, transaction details

        (such   as     amount),   and   payment   account   information   (such   as    account   number,

        CVV/CVC/CID/BIN, and/or account holder identity). Such information is received at the Accused

        Instrumentality prior to processing, completing, consummating, and/or cancelling, the subject

        transaction.

70.     The Accused Instrumentalities comprise an apparatus for providing payment card services

        (including services as the Issuing Bank or Card Issuer during processing and transaction

        authorization) to and for the benefit of merchants and consumers in the United States. On

        information and belief, the infringing apparatus comprises a processing device embodied in the

        hardware and software of the Accused Instrumentalities, which processes the information as

        received using information regarding the associated account. On information and belief, the

        information regarding the account includes, among other things, historical account details and

        historical chargeback data associated with the account and/or account holder.

71.     The Accused Instrumentalities comprise an apparatus for providing payment card services

        (including services as the Issuing Bank or Card Issuer during processing and transaction

        authorization) to and for the benefit of merchants and consumers in the United States. On

        information and belief, the infringing apparatus comprises servers and associated hardware and

        software, including software offered as a service (SaaS), which is configured to execute certain




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                            29
      Case 2:21-cv-00018-JRG Document 1 Filed 01/27/21 Page 30 of 41 PageID #: 30




        fraud prevention measures employed by Texana and embodied in the Accused Instrumentalities.

        More particularly, the Accused Instrumentalities are configured to determine whether or not the

        subject transaction is authorized and, in turn, to transmit a message concerning such authorization

        to the merchant, including via a Payment Gateway or Payment Processor. On information and

        belief, such message is at least partially dependent upon the satisfaction or non-satisfaction of prior

        chargeback event thresholds, and therefore embodies and contains such information.

72.     The foregoing infringement on the part of Defendant has caused past and ongoing injury to

        Plaintiff. The amount of damages adequate to compensate for the infringement shall be determined

        at trial but is in no event less than a reasonable royalty from the date of first infringement to the

        expiration of the ’698 Patent.

73.     To the extent Defendant continues, and has continued, its infringing activities noted above in an

        infringing manner post-notice of the ’698 Patent, such infringement is necessarily willful and

        deliberate.

74.     On information and belief, Defendant has a policy or practice of not reviewing the patents of

        others. Further on information and belief, Defendant instructs its employees to not review the

        patents of others for clearance or to assess infringement thereof. As such, Defendant has been

        willfully blind to the patent rights of Plaintiff.

75.     Each of Defendant’s aforesaid activities have been without authority and/or license from Plaintiff.

                                              COUNT II
                                Infringement of U.S. Patent No. 7,661,585

76.     Plaintiff incorporates the above paragraphs by reference.

77.     Defendant has been on actual notice of the ’585 Patent at least as early as the date it received

        service of this Original Complaint.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                                  30
      Case 2:21-cv-00018-JRG Document 1 Filed 01/27/21 Page 31 of 41 PageID #: 31




78.     Upon information and belief, Defendant owns and controls the operation of the Accused

        Instrumentalities and generates substantial financial revenues therefrom.

79.     Upon information and belief, Defendant has directly infringed at least Claim 21 of the ’585 Patent

        by making, using, importing, selling, and/or, offering for sale the Accused Instrumentalities.

80.     The Accused Instrumentalities comprise an apparatus for providing payment card services

        (including services as the Issuing Bank or Card Issuer during processing and transaction

        authorization) to and for the benefit of merchants and consumers in the United States. On

        information and belief, the infringing apparatus comprises a nationwide network of servers,

        hardware, software, and a collection of related and/or linked web pages and electronic

        communications interfaces and channels for performing electronic payment processing and

        authorization. On information and belief, the Accused Instrumentalities comprise a receiver for

        receiving information regarding a transaction involving an account, wherein the information

        regarding the transaction is received by the receiver prior to a processing, a completion, a

        consummation, or a cancellation, of the transaction.           More specifically, the Accused

        Instrumentalities are configured such that information regarding specific individual transactions

        (such as, for example, Point-of-Sale Credit/Debit Transactions or Online Electronic Transactions)

        is delivered (via, for example: the Internet; via a dial-up connection from a merchant; via a

        Payment Gateway such as are provided by FIS, Ingenico, Square, or PayPal; or via a Payment

        Processor such as Fiserv, FIS, or Elavon) to the apparatus of the Accused Instrumentalities. On

        information and belief, such information comprises merchant information, transaction details

        (such   as   amount),   and   payment     account   information    (such    as   account   number,

        CVV/CVC/CID/BIN, and/or account holder identity). Such information is received at the Accused




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                               31
      Case 2:21-cv-00018-JRG Document 1 Filed 01/27/21 Page 32 of 41 PageID #: 32




        Instrumentality prior to processing, completing, consummating, and/or cancelling, the subject

        transaction.

81.     The Accused Instrumentalities comprise an apparatus for providing payment card services

        (including services as the Issuing Bank or Card Issuer during processing and transaction

        authorization) to and for the benefit of merchants and consumers in the United States. On

        information and belief, the infringing apparatus comprises a processing device embodied in the

        hardware and software of the Accused Instrumentalities, which processes the information as

        received using information regarding the associated account. On information and belief, the

        information regarding the account includes, among other things, historical account details and

        historical chargeback data associated with the account and/or account holder.

82.     The Accused Instrumentalities comprise an apparatus for providing payment card services

        (including services as the Issuing Bank or Card Issuer during processing and transaction

        authorization) to and for the benefit of merchants and consumers in the United States. On

        information and belief, the infringing apparatus comprises servers and associated hardware and

        software, including software offered as a service (SaaS), which is configured to execute certain

        fraud prevention measures employed by Texana and embodied in the Accused Instrumentalities.

        More particularly, the Accused Instrumentalities are configured to determine whether or not the

        subject transaction is authorized and, in turn, to transmit a message concerning such authorization

        to the merchant, including via a Payment Gateway or Payment Processor. On information and

        belief, such message is at least partially dependent upon the satisfaction or non-satisfaction of prior

        chargeback event thresholds, and therefore embodies and contains such information.

83.     The foregoing infringement on the part of Defendant has caused past injury to Plaintiff. The

        amount of damages adequate to compensate for the infringement shall be determined at trial but is




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                                  32
      Case 2:21-cv-00018-JRG Document 1 Filed 01/27/21 Page 33 of 41 PageID #: 33




        in no event less than a reasonable royalty from the date of first infringement to the expiration of

        the ’585 Patent.

84.     On information and belief, Defendant has a policy or practice of not reviewing the patents of

        others. Further on information and belief, Defendant instructs its employees to not review the

        patents of others for clearance or to assess infringement thereof. As such, Defendant has been

        willfully blind to the patent rights of Plaintiff.

85.     Each of Defendant’s aforesaid activities have been without authority and/or license from Plaintiff.

                                              COUNT III
                                Infringement of U.S. Patent No. 9,117,206

86.     Plaintiff incorporates the above paragraphs by reference.

87.     Defendant has been on actual notice of the ’206 Patent at least as early as the date it received

        service of this Original Complaint.

88.     Upon information and belief, Defendant owns and controls the operation of the Accused

        Instrumentalities and generates substantial financial revenues therefrom.

89.     Upon information and belief, Defendant has directly infringed at least Claim 13 of the ’206 Patent

        by making, using, importing, selling, and/or, offering for sale the Accused Instrumentalities.

90.     The Accused Instrumentalities comprise an apparatus for providing payment card services

        (including services as the Issuing Bank or Card Issuer during processing and transaction

        authorization) to and for the benefit of merchants and consumers in the United States. On

        information and belief, the infringing apparatus comprises a nationwide network of servers,

        hardware, software, and a collection of related and/or linked web pages and electronic

        communications interfaces and channels for performing electronic payment processing and

        authorization. On information and belief, the Accused Instrumentalities comprise a processing

        device embodied in the hardware and software of the Accused Instrumentalities, which processes



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                               33
      Case 2:21-cv-00018-JRG Document 1 Filed 01/27/21 Page 34 of 41 PageID #: 34




        information as received from merchants, Payment Gateways, and/or Payment Processors. On

        information and belief, the information as received comprises, inter alia, information regarding an

        individual involved in a given proposed transaction (such as, for example, historical transaction

        details associated with such individual, historical chargeback data associated with the individual,

        the individual’s name, the individual’s zip code, geolocation information associated with the

        individual, the individual’s account number, and/or a unique personal identifier associated with

        the individual, such as a PIN number).

91.     The Accused Instrumentalities further comprise servers and associated hardware and software,

        including software offered as a service (SaaS), which is configured to execute certain fraud

        prevention measures employed by Texana and embodied in the Accused Instrumentalities. More

        particularly, the Accused Instrumentalities are configured to determine whether or not the subject

        transaction is authorized and, in turn, to transmit a message concerning such authorization to the

        merchant, including via a Payment Gateway or Payment Processor. On information and belief,

        such message is at least partially dependent upon the satisfaction or non-satisfaction of certain

        event thresholds and criteria, including but not limited to thresholds and criteria associated with

        the prior transaction history of the individual involved in the pending transaction, and therefore

        embodies and contains such information.

92.     The foregoing infringement on the part of Defendant has caused past injury to Plaintiff. The

        amount of damages adequate to compensate for the infringement shall be determined at trial but is

        in no event less than a reasonable royalty from the date of first infringement to the expiration of

        the ’206 Patent.

93.     On information and belief, Defendant has a policy or practice of not reviewing the patents of

        others. Further on information and belief, Defendant instructs its employees to not review the




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                              34
      Case 2:21-cv-00018-JRG Document 1 Filed 01/27/21 Page 35 of 41 PageID #: 35




        patents of others for clearance or to assess infringement thereof. As such, Defendant has been

        willfully blind to the patent rights of Plaintiff.

94.     Each of Defendant’s aforesaid activities have been without authority and/or license from Plaintiff.

                                              COUNT IV
                                Infringement of U.S. Patent No. 9,117,230

95.     Plaintiff incorporates the above paragraphs by reference.

96.     Defendant has been on actual notice of the ’230 Patent at least as early as the date it received

        service of this Original Complaint.

97.     Upon information and belief, Defendant owns and controls the operation of the Accused

        Instrumentalities and generates substantial financial revenues therefrom.

98.     Upon information and belief, Defendant has directly infringed at least Claim 31 of the ’230 Patent

        by making, using, importing, selling, and/or, offering for sale the Accused Instrumentalities.

99.     The Accused Instrumentalities comprise an apparatus for providing payment card services

        (including services as the Issuing Bank or Card Issuer during processing and transaction

        authorization) to and for the benefit of merchants and consumers in the United States. On

        information and belief, the infringing apparatus comprises a nationwide network of servers,

        hardware, software, and a collection of related and/or linked web pages and electronic

        communications interfaces and channels for performing electronic payment processing and

        authorization. On information and belief, the Accused Instrumentalities comprise a processing

        device embodied in the hardware and software of the Accused Instrumentalities, which processes

        information as received from merchants, Payment Gateways, and/or Payment Processors

        concerning specific individual transactions involving specific associated accounts.          More

        specifically, the Accused Instrumentalities are configured such that information regarding specific

        individual transactions (such as, for example, Point-of-Sale Credit/Debit Transactions or Online



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                               35
       Case 2:21-cv-00018-JRG Document 1 Filed 01/27/21 Page 36 of 41 PageID #: 36




         Electronic Transactions) is delivered (via, for example: the Internet; via a dial-up connection from

         a merchant; via a Payment Gateway such as are provided by FIS, Ingenico, Square, or PayPal; or

         via a Payment Processor such as Fiserv, FIS, or Elavon) to the apparatus of the Accused

         Instrumentalities. On information and belief, such information comprises merchant information,

         transaction details (such as amount), and payment account information (such as account number,

         CVV/CVC/CID/BIN, and/or account holder identity). Such information is received at the Accused

         Instrumentality prior to processing, completing, consummating, and/or cancelling, the subject

         transaction.

100.     The Accused Instrumentalities comprise an apparatus for providing payment card services

         (including services as the Issuing Bank or Card Issuer during processing and transaction

         authorization) to and for the benefit of merchants and consumers in the United States. On

         information and belief, the infringing apparatus comprises servers and associated hardware and

         software, including software offered as a service (SaaS), which is configured to execute certain

         fraud prevention measures employed by Texana and embodied in the Accused Instrumentalities.

         More particularly, the Accused Instrumentalities are configured to determine whether or not the

         subject transaction is authorized and, in turn, to transmit a message concerning such authorization

         to the merchant, including via a Payment Gateway or Payment Processor. On information and

         belief, such message is at least partially dependent upon the satisfaction or non-satisfaction of prior

         chargeback event thresholds, and therefore embodies and contains such information.

101.     The foregoing infringement on the part of Defendant has caused past injury to Plaintiff. The

         amount of damages adequate to compensate for the infringement shall be determined at trial but is

         in no event less than a reasonable royalty from the date of first infringement to the expiration of

         the ’230 Patent.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                                   36
       Case 2:21-cv-00018-JRG Document 1 Filed 01/27/21 Page 37 of 41 PageID #: 37




102.     On information and belief, Defendant has a policy or practice of not reviewing the patents of

         others. Further on information and belief, Defendant instructs its employees to not review the

         patents of others for clearance or to assess infringement thereof. As such, Defendant has been

         willfully blind to the patent rights of Plaintiff.

103.     Each of Defendant’s aforesaid activities have been without authority and/or license from Plaintiff.

                                                COUNT V
                                 Infringement of U.S. Patent No. 9,715,691

104.     Plaintiff incorporates the above paragraphs by reference.

105.     Defendant has been on actual notice of the ’691 Patent at least as early as the date it received

         service of this Original Complaint.

106.     Upon information and belief, Defendant owns and controls the operation of the Accused

         Instrumentalities and generates substantial financial revenues therefrom.

107.     Upon information and belief, Defendant has directly infringed and continues to directly infringe

         at least Claim 1 of the ’691 Patent by making, using, importing, selling, and/or, offering for sale

         the Accused Instrumentalities.

108.     The Accused Instrumentalities comprise an apparatus for providing payment card services

         (including services as the Issuing Bank or Card Issuer during processing and transaction

         authorization) to and for the benefit of merchants and consumers in the United States. On

         information and belief, the infringing apparatus comprises a nationwide network of servers,

         hardware, software, and a collection of related and/or linked web pages and electronic

         communications interfaces and channels for performing electronic payment processing and

         authorization. On information and belief, the Accused Instrumentalities comprise a receiver for

         receiving information regarding an account involved in a transaction involving an individual,

         wherein the information regarding the account and the transaction is received by the receiver prior



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                               37
       Case 2:21-cv-00018-JRG Document 1 Filed 01/27/21 Page 38 of 41 PageID #: 38




         to a processing, a completion, a consummation, or a cancellation, of the transaction. More

         specifically, the Accused Instrumentalities are configured such that information regarding specific

         individual transactions (such as, for example, Point-of-Sale Credit/Debit Transactions or Online

         Electronic Transactions) is delivered (via, for example: the Internet; via a dial-up connection from

         a merchant; via a Payment Gateway such as are provided by FIS, Ingenico, Square, or PayPal; or

         via a Payment Processor such as Fiserv, FIS, or Elavon) to the apparatus of the Accused

         Instrumentalities. On information and belief, such information comprises merchant information,

         transaction details (such as amount), and payment account information (such as account number,

         CVV/CVC/CID/BIN, and/or account holder identity). Such information is received at the Accused

         Instrumentality prior to processing, completing, consummating, and/or cancelling, the subject

         transaction.

109.     The Accused Instrumentalities comprise an apparatus for providing payment card services

         (including services as the Issuing Bank or Card Issuer during processing and transaction

         authorization) to and for the benefit of merchants and consumers in the United States. On

         information and belief, the infringing apparatus comprises a processing device embodied in the

         hardware and software of the Accused Instrumentalities, which processes the information as

         received using information regarding the associated account involved in the transaction involving

         an individual account holder. On information and belief, the information regarding the account

         includes, among other things, historical account details and historical chargeback data associated

         with the account and/or account holder.

110.     The Accused Instrumentalities comprise an apparatus for providing payment card services

         (including services as the Issuing Bank or Card Issuer during processing and transaction

         authorization) to and for the benefit of merchants and consumers in the United States. On




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                                38
       Case 2:21-cv-00018-JRG Document 1 Filed 01/27/21 Page 39 of 41 PageID #: 39




         information and belief, the infringing apparatus comprises servers and associated hardware and

         software, including software offered as a service (SaaS), which is configured to execute certain

         fraud prevention measures employed by Texana and embodied in the Accused Instrumentalities.

         More particularly, the Accused Instrumentalities are configured to determine whether or not the

         subject transaction is authorized and, in turn, to transmit a message concerning such authorization

         to the merchant, including via a Payment Gateway or Payment Processor. On information and

         belief, such message is at least partially dependent upon the satisfaction or non-satisfaction of prior

         chargeback event thresholds, and therefore embodies and contains such information.

111.     The foregoing infringement on the part of Defendant has caused past and ongoing injury to

         Plaintiff. The amount of damages adequate to compensate for the infringement shall be determined

         at trial but is in no event less than a reasonable royalty from the date of first infringement to the

         expiration of the ’691 Patent.

112.     To the extent Defendant continues, and has continued, its infringing activities noted above in an

         infringing manner post-notice of the ’691 Patent, such infringement is necessarily willful and

         deliberate.

113.     To the extent Defendant continues, and has continued, its infringing activities noted above in an

         infringing manner post-notice of the ’691 Patent, such infringement is necessarily willful and

         deliberate.

114.     On information and belief, Defendant has a policy or practice of not reviewing the patents of

         others. Further on information and belief, Defendant instructs its employees to not review the

         patents of others for clearance or to assess infringement thereof. As such, Defendant has been

         willfully blind to the patent rights of Plaintiff.

115.     Each of Defendant’s aforesaid activities have been without authority and/or license from Plaintiff.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                                   39
    Case 2:21-cv-00018-JRG Document 1 Filed 01/27/21 Page 40 of 41 PageID #: 40




                                      PRAYER FOR RELIEF

       WHEREFORE, Caselas, LLC respectfully requests the Court enter judgment against Defendant

as follows:

       1.     Declaring that Defendant has infringed each of the Asserted Patents;

       2.     Awarding Caselas, LLC its damages suffered because of Defendant’s infringement of the

              Asserted Patents;

       3.     Awarding Caselas, LLC its costs, reasonable attorneys’ fees, expenses, and interest;

       4.     Granting a permanent injunction pursuant to 35 U.S.C. § 283, enjoining Defendants from

              further acts of infringement with respect to the Asserted Patents;

       5.     Awarding Caselas, LLC ongoing post-trial royalties for infringement of the non-expired

              Asserted Patents; and

       6.     Granting Caselas, LLC such further relief as the Court finds appropriate.

                                          JURY DEMAND

       Caselas, LLC demands trial by jury, under Fed. R. Civ. P. 38.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                           40
   Case 2:21-cv-00018-JRG Document 1 Filed 01/27/21 Page 41 of 41 PageID #: 41




Dated: January 27, 2021                 Respectfully Submitted

                                        /s/ M. Scott Fuller
                                        M. Scott Fuller
                                        Texas Bar No. 24036607
                                        sfuller@ghiplaw.com
                                        Randall Garteiser
                                        Texas Bar No. 24038912
                                        rgarteiser@ghiplaw.com
                                        Thomas Fasone III
                                        Texas Bar No. 00785382
                                        tfasone@ghiplaw.com
                                        René Vazquez
                                        rvazquez@ghiplaw.com

                                        GARTEISER HONEA, PLLC
                                        119 W. Ferguson Street
                                        Tyler, Texas 75702
                                        Telephone: (903) 705-7420
                                        Facsimile: (888) 908-4400

                                        ATTORNEYS FOR PLAINTIFF
                                        CASELAS, LLC




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                       41
